Citation Nr: 0907301	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  04-16 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
tinnitus due to VA treatment in December 2001.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hearing loss due to VA treatment in December 2001.  


REPRESENTATION

Appellant represented by:	Adam R. Hess, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to 
July 1973. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied entitlement to compensation under 38 
U.S.C.A. § 1151 for tinnitus and hearing loss.  

A hearing was held at the RO in April 2005 before the 
undersigned Veteran's Law Judge.  A transcript of the hearing 
is of record.  

When this matter was initially before the Board in November 
2005, the Board denied the claims of entitlement to VA 
compensation under 38 U.S.C.A. § 1151 for tinnitus and 
hearing loss.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court) which, in an August 24, 2007 Order, granted the 
parties' Joint Motion for remand, vacating the Board's 
November 2005 decision and remanding the case for compliance 
with the terms of the Joint Motion.  Pursuant to the Court 
Order, in March 2008 the Board remanded the Veteran's current 
claims for additional development.


FINDINGS OF FACT

1.  It is undisputed that the veteran had a pre-existing 
tinnitus disability and there is no competent evidence that 
there is an additional tinnitus disability, that was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA, or by an event not reasonably 
foreseeable, in connection with VA treatment of the Veteran 
in December 2001.  

2.  There is no competent medical evidence that there is a 
hearing loss disability, or additional hearing loss 
disability, that was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA, or by an 
event not reasonably foreseeable, in connection with VA 
treatment of the Veteran in December 2001.  


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for tinnitus as a result of December 2001 VA treatment, have 
not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A and 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.361 (2008).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for hearing loss as a result of December 2001 VA treatment, 
have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A and 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Appellant pre-adjudication notice for his 
claims for compensation under 38 U.S.C.A. § 1151 by letter 
dated in June 2003, and post-adjudication notice by letter 
dated in March 2008.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claims for compensation 
under 38 U.S.C.A. § 1151 are denied.  Accordingly, any defect 
with respect to that aspect of the notice requirement is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, obtained medical opinions 
as to the etiology and severity of the claimed disabilities, 
and afforded the Veteran the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran is seeking compensation under 38 U.S.C.A. § 1151.  
The Veteran contends that there was an increase in his pre-
existing tinnitus and hearing loss disabilities as a result 
of inadequate medical care he received at a medical facility 
at a VA domiciliary.  Specifically, at his April 2005 hearing 
the Veteran testified that on December 10, 2001, he presented 
with complaints of an earache and was not given proper 
medical care for 7 days.  As a result of this delayed 
treatment his hearing loss was aggravated and he developed 
severe tinnitus.  The Veteran also testified that when he 
initially received treatment a nurse gave him Actifed and a 
cough syrup.  When he returned in the morning several days 
later he was neglected by the staff and unable to see a 
doctor until after 5:00 pm, at which point he was given 3 or 
4 amoxicillin pills that he used until he received his 
prescription the next day.  

Under 38 U.S.C.A. § 1151 compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if the additional disability were service 
connected.  A disability is considered a qualifying 
additional disability under the law if it is not the result 
of the veteran's own willful misconduct and the disability 
was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
disability was: 1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or 2) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2008).

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown: (1) disability/additional disability; (2) that 
VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.361, in pertinent part also provides that: To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death; and VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  38 C.F.R. § 3.361(d).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his condition after such care, 
treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination, and that the veteran has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c) 
(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The medical evidence of record clearly indicates that the 
Veteran had hearing loss and tinnitus prior to December 2001.  
He has reported that tinnitus began in approximately 1995).  

February 2001 VA treatment records indicate that the Veteran 
was given an impression of hearing impairment and 
disequilibrium, and that the Veteran reported tinnitus.  
Likewise, VA treatment records dated in October 2001 note 
that the Veteran has unilateral hearing loss, tinnitus, and 
disequilibrium.

VA treatment records dated on December 12, 2001, note that 
the Veteran indicated that his upper chest feels like when he 
had bronchitis, and that he complained of a runny nose and 
cough and was admitted per protocol.  It was noted that the 
Veteran was given Actifed and cough syrup and was instructed 
to go to sick call the next day.  VA treatment records from 
December 13, 2001, note that the Veteran had complaints of a 
runny nose, productive cough, and intermittent achiness.  
Medications were ordered for symptomatic relief.  VA 
treatment records dated on December 18, 2001, note that the 
Veteran returned and complained of increased dizziness and 
that he was feeling poorly.  The Veteran stated that he had a 
popping noise in his left ear with pain.  It was noted by the 
treating clinician that she would call the Veteran's 
physician.  A note later that same day indicates that the 
Veteran complained of dizziness and cough and that he had 
upper respiratory symptoms for about one week.  The Veteran 
was diagnosed with bronchitis, with probable bacterial 
component, and was prescribed amoxicillin.  VA treatment 
records dated on December 19, 2001, at 7:41 am, note that the 
Veteran received treatment the night before for an upper 
respiratory infection, but also had left ear pressure and a 
vertiginous feeling.  He does have hearing problems, and has 
had a magnetic resonance image (MRI) this month to rule out 
neuroma.  An assessment of upper respiratory infection with 
some vertigo was made, and the treating physician noted that 
the Veteran had not yet picked up his amoxicillin.  The 
Veteran was referred to audiology for hearing aids.  VA 
treatment records dated on December 20, 2001, note that the 
Veteran had a MRI of his internal auditory canals on December 
10, 2001, and that he had a clinical history of hearing loss 
of the right ear and disequilibrium, rule out acoustic 
neuroma.  It was noted that the Veteran does have a 2 
centimeter mucous retention cyst in the left maxillary sinus, 
but that he had no acoustic neuroma.  Finally, a January 2, 
2002, VA treatment record notes that the Veteran complained 
of dizziness.  The treating physician reviewed the above 
noted MRI, and noted that he suspected that the Veteran's 
disequilibrium is an inner ear problem that will resolve with 
time.  

A VA audiology examination was conducted in January 2003.  
Audiological testing was conducted and the Veteran was given 
a diagnosis of normal sharply dropping to severe/profound 
high frequency sensorineural hearing loss bilaterally, with 
left ear worse than right.  The Veteran reported constant 
bilateral tinnitus.  

Regardless of whether the Veteran had additional hearing loss 
or tinnitus disability following his December 2001 VA 
treatment, there is no competent medical evidence that the VA 
treatment was the cause of such disability or that there was 
an element of fault on the part of VA in providing the 
treatment or that the disability resulted from an event not 
reasonably foreseeable.

A VA medical opinion regarding the Veteran's current claims 
was given in June 2003, and it was noted that hearing loss 
and tinnitus are not at least as likely as not due to any 
treatment delays on the part of VA staff.  However, pursuant 
to the August 2007 Court Order, in March 2008 the Board 
remanded the Veteran's current claims, noting that the June 
2003 medical opinion was inadequate because of the examiner's 
faulty understanding of the evidence.  A medical opinion 
based on an inaccurate factual premise is not probative.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993).  Hence, the Board 
assigns no probative value to the June 2003 VA medical 
opinion.

A VA audiological examination was conducted in July 2008, and 
based on this examination a VA medical opinion was rendered 
by an examining physician in July 2008.  The examiner 
indicated that he reviewed the Veteran's claim file.  The 
examiner noted that the Veteran contends that when he first 
went to VA for treatment he should have been treated by a 
physician and given antibiotics, and that later he developed 
hearing loss with tinnitus, which he believes would have been 
prevented if he was initially treated by a physician and 
given antibiotics.  The examiner did not, however, find any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault in the treatment 
provided.

The examiner opined that, without resorting to mere 
speculation, he cannot be sure what exactly happened in that 
short period in December as the version of events varies 
dramatically between the professional medical staff and the 
Veteran.  He said that, even if the Veteran had been seen by 
a physician rather than nursing staff at the outset, there is 
no telling whether or not he would have been given 
antibiotics, and there is no telling whether or not it was a 
bacterial problem that caused the infection which the Veteran 
claims subsequently led to tinnitus and hearing loss.  

The mere possibility of an etiological relationship between 
the Veteran's disabilities and VA treatment is too 
speculative to form a basis upon which compensation under 38 
U.S.C.A. § 1151 may be established.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992) (a letter from a physician 
indicating that Veteran's death "may or may not" have been 
averted if medical personnel could have effectively intubated 
the Veteran was held to be speculative).

The Veteran has argued that his current hearing loss and 
tinnitus disabilities are the result of his VA medical 
treatment in December 2001; however, this is not a matter for 
an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Though the Veteran's lay 
assertions have been considered, they do not outweigh the 
evidence of record, which does not demonstrate that there is 
a tinnitus or hearing loss disability, or additional tinnitus 
and hearing loss, proximately caused by any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA, or by an 
event not reasonably foreseeable, in connection with VA 
treatment of December 2001.  Consequently, the criteria for 
compensation under 38 U.S.C.A. § 1151 are not met.

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and compensation under 38 
U.S.C.A. § 1151 for tinnitus and hearing loss due to VA 
treatment in December 2001 is not warranted. Gilbert v. 
Derwinski, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 
C.F.R. § 4.3.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
tinnitus due to VA treatment in December 2001 is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hearing loss due to VA treatment in December 2001 is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


